IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

FRANKLIN DELANO FLOYD,                 NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
       Petitioner,                     DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4335

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
___________________________/

Opinion filed February 9, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Franklin Delano Floyd, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

       The petition for writ of mandamus is denied on the merits. See Moore v.

Correctional Medical Services, 817 So. 2d 963, 964 (Fla. 1st DCA 2002) (“Absent a

showing that the trial court has failed to take action on some pending matter he has

noticed for hearing, [Petitioner] has failed to establish an entitlement to mandamus

relief”).

RAY, MAKAR, and BILBREY, JJ., CONCUR.